department of the treasury internal_revenue_service washington d c date uil number release date memorandum for district_director district cc dom p si cam-104962-97 attn chief examination_division from subject senior technician reviewer branch cc dom p si withdrawal of application_for change in accounting_method in accordance with section a of revproc_99_1 1999_1_irb_6 this memorandum advises you that a taxpayer within your district has withdrawn a form_3115 application_for change in accounting_method this document is not to be cited as precedent legend a b c this memorandum advises you that a form_3115 submitted on behalf of a is withdrawn a did not give any reason for the withdrawal a filed the form_3115 to change the method of computing depreciation for certain depreciable_property as a result of reclassifying most of those assets from nonresidential_real_property or various asset classes under revproc_87_56 1987_2_cb_674 to asset cla sec_80 theme and amusement parks as a result the depreciation method recovery_period and convention for the property would have been changed this method change would have been effective beginning cam-104962-97 with the taxable_year beginning b and would have resulted in a negative sec_481 adjustment decrease in taxable_income of dollar_figurec at the time of the withdrawal we had formed a tentatively adverse position on a’s proposed change in computing depreciation we had tentatively concluded that a’s trade_or_business of operating a ski resort is described in asset cla sec_79 recreation of revproc_87_56 consequently a’s depreciable_property is included in asset cla sec_79 except for property described in asset classes dollar_figure through of revproc_87_56 and for any other sec_1250 property accordingly we are tentatively adverse to a’s proposed change in computing depreciation if you have any questions on this matter do not hesitate to call at sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries cc changes in methods_of_accounting industry specialist
